
	
		I
		111th CONGRESS
		1st Session
		H. R. 3030
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Walz (for himself
			 and Ms. Ginny Brown-Waite of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish pilot projects under the Medicare Program to
		  provide incentives for home health agencies to utilize home monitoring and
		  communications technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Independence Through
			 Technology Act of 2009.
		2.Remote monitoring
			 pilot projects
			(a)Pilot
			 Projects
				(1)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services (in this section referred
			 to as the Secretary) shall conduct pilot projects under title
			 XVIII of the Social Security Act for the purpose of providing incentives to
			 home health agencies to utilize home monitoring and communications technologies
			 that—
					(A)enhance health
			 outcomes for Medicare beneficiaries; and
					(B)reduce
			 expenditures under such title.
					(2)Site
			 requirements
					(A)Urban and
			 ruralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
					(B)Site in a small
			 stateThe Secretary shall conduct at least 1 of the pilot
			 projects in a State with a population of less than 1,000,000.
					(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
				(b)Medicare
			 Beneficiaries Within the Scope of ProjectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
			(c)Incentives
				(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
					(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
						(i)a
			 base expenditure amount equal to the average total payments made to the agency
			 under parts A and B of title XVIII of the Social Security Act for Medicare
			 beneficiaries determined to be within the scope of the pilot project in a base
			 period determined by the Secretary; and
						(ii)an
			 annual per capita expenditure target for such beneficiaries, reflecting the
			 base expenditure amount adjusted for risk and adjusted growth rates.
						(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
					(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
				(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
				(d)Waiver
			 AuthorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
			(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
			(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
			(g)Incentive
			 Payments Have No Effect on Other Medicare Payments to AgenciesAn
			 incentive payment under this section—
				(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
				(2)shall have no
			 effect on the amount of such payments.
				
